Exhibit 10.2 [flst8k.htm]



INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of the ___day of
________, 2012, by and between Fuelstream, Inc., a Delaware corporation (the
“Company”), and _____________ (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company as the Chairman
and CEO;

 

WHEREAS, in recognition of Indemnitee’s past service to the Company and in order
to induce Indemnitee to continue to provide services to the Company, the Company
wishes to provide for the indemnification of, and advancement of expenses to,
Indemnitee to the maximum extent permitted by law;

WHEREAS, the Certificate of Incorporation (“Charter”) and the Bylaws (“Bylaws”)
of the Company authorize indemnification of the officers and directors of the
Company, and Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (the “DGCL”);

WHEREAS, the Charter and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
advisors, agents and fiduciaries, the significant and continual increases in the
cost of such insurance and the general trend of insurance companies to reduce
the scope of coverage of such insurance;

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
advisors, agents and fiduciaries to expensive litigation risks at the same time
as the availability and scope of coverage of liability insurance provide
increasing challenges for the Company;

WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and Indemnitee may not be willing to
continue to serve in such capacity without additional protection;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure Indemnitee that there
will be increased certainty of such protection in the future;

1

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law from the date that
Indemnitee first provided services to the Company, regardless of any amendment
or revocation of the Company’s Charter or Bylaws, so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified; and



WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Charter and Bylaws and any resolutions adopted
pursuant thereto, and shall not diminish or abrogate any rights of Indemnitee
thereunder.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1.                Services to the Company. Indemnitee agrees to continue
to serve as Chairman and CEO of the Company. Indemnitee may at any time and for
any reason resign from such positions (subject to any other contractual
obligation or any obligation imposed by law), in which event the Company shall
have no obligation under this Agreement to continue Indemnitee in such position.
This Agreement shall not be deemed an employment contract between the Company
(or any of its subsidiaries or any Enterprise) and Indemnitee. The foregoing
notwithstanding, this Agreement shall continue in force after Indemnitee has
ceased to serve as an officer or director of the Company. 

Section 2.                Definitions.

 

As used in this Agreement: 

(a)                “Corporate Status” describes the status of a person as a
current or former director, officer, employee, advisor, agent or trustee of the
Company or of any other Enterprise which such person is or was serving at the
request of the Company. 

(b)               “Enforcement Expenses” shall include all reasonable attorneys’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedes bond, or other appeal bond or its equivalent. 

(c)                “Enterprise” shall mean any corporation (other than the
Company), partnership, joint venture, trust, employee benefit plan or other
legal entity of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, advisor, agent or trustee. 

2

 

(d)               “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or an appeal resulting from a
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

(e)                “Independent Counsel” means a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of
Delaware corporation law and neither presently is, nor in the past five years
has been, retained to represent: (i) the Company, any Enterprise or Indemnitee
in any matter material to any such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto. 

(f)                The term “Proceeding” shall include any threatened, pending
or completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the fact that Indemnitee is or was a director of the Company or is
or was serving at the request of the Company as a director, officer, employee,
advisor, agent or trustee of any Enterprise or by reason of any action taken by
him or of any action taken on his part while acting as director of the Company
or while serving at the request of the Company as a director, officer, employee,
advisor, agent or trustee of any Enterprise, in each case whether or not serving
in such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement or advancement of expenses can be provided under
this Agreement; provided, however, that the term “Proceeding” shall not include
any action, suit or arbitration, or part thereof, initiated by Indemnitee to
enforce Indemnitee’s rights under this Agreement as provided for in Section
13(e) of this Agreement. 

3

 

Section 3.                Indemnity in Third-Party Proceedings. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding, other than a Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company and, in the case of a
criminal proceeding, had no reasonable cause to believe that his conduct was
unlawful. Indemnitee shall not enter into any settlement in connection with a
Proceeding without ten (10) days’ prior notice to the Company.

Section 4.                Indemnity in Proceedings by or in the Right of the
Company. The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court of Chancery (the “Delaware Court”) or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
expenses as the Delaware Court or such other court shall deem proper. 

Section 5.                Indemnification for Expenses of a Party Who is Wholly
or Partly Successful. Notwithstanding any other provisions of this Agreement and
except as provided in Section 8, to the extent that Indemnitee is a party to or
a participant in and is successful, on the merits or otherwise, in any
Proceeding or in defense of any claim, issue or matter therein, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or on his behalf in connection with each successfully resolved claim, issue
or matter. For purposes of this Section and without limitation, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter. 

Section 6.                Indemnification For Expenses of a Witness.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding to
which Indemnitee is not a party and is not threatened to be made a party, he
shall be indemnified against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith. 

4

 

Section 7.                Additional Indemnification. 

(a)                Except as provided in Section 8, notwithstanding any
limitation in Sections Section 3, Section 4 or Section 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or is threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding. 

(b)               For purposes of Section 7(a), the meaning of the phrase “to
the fullest extent permitted by law” shall include, but not be limited to: 

(i)                 to the fullest extent permitted by the provision of the DGCL
that authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL or such
provision thereof; and

(ii)               to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers, directors, and other persons. 

Section 8.                Exclusions. Notwithstanding any provision in this
Agreement to the contrary, the Company shall not be obligated under this
Agreement: 

(a)                to make any indemnity for amounts otherwise indemnifiable
hereunder (or for which advancement is provided hereunder) if and to the extent
that Indemnitee has otherwise actually received such amounts under any insurance
policy, contract, agreement or otherwise; 

(b)               to make any indemnity for an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law;
or 

(c)                to make any indemnity or advancement that is prohibited by
applicable law. 

5

 

Section 9.                Advances of Expenses. The Company shall advance, to
the extent not prohibited by law, the Expenses incurred by Indemnitee in
connection with any Proceeding, and such advancement shall be made within twenty
(20) days after the receipt by the Company of a statement or statements
requesting such advances (which shall include invoices received by Indemnitee in
connection with such Expenses but, in the case of invoices in connection with
legal services, any references to legal work performed or to expenditures made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be included with the invoice) from time to time, whether prior to or
after final disposition of any Proceeding. Advances shall be unsecured and
interest free. Advances shall be made without regard to Indemnitee’s ability to
repay the expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement which shall constitute an undertaking providing that Indemnitee
undertakes to the fullest extent required by law to repay the advance if and to
the extent that it is ultimately determined by a court of competent jurisdiction
in a final judgment, not subject to appeal, that Indemnitee is not entitled to
be indemnified by the Company. The right to advances under this paragraph shall
in all events continue until final disposition of any Proceeding, including any
appeal therein. Nothing in this Section 9 shall limit Indemnitee’s right to
advancement pursuant to Section 13(e) of this Agreement. 

Section 10.            Procedure for Notification and Defense of Claim. 

(a)                To obtain indemnification under this Agreement, Indemnitee
shall submit to the Company a written request therefor and, if Indemnitee so
chooses pursuant to Section 11 of this Agreement, such written request shall
also include a request for Indemnitee to have the right to indemnification
determined by Independent Counsel. 

(b)               The Company will be entitled to participate in the Proceeding
at its own expense.

 

6

 

Section 11.            Procedure Upon Application for Indemnification. 

(a)                Upon written request by Indemnitee for indemnification
pursuant to Section 10(a), a determination, if such determination is required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case: (i) by Independent Counsel in a written opinion to the
Board if Indemnitee so requests in such written request for indemnification
pursuant to Section 10(a), or (ii) by the Company in accordance with applicable
law if Indemnitee does not so request such determination be made by Independent
Counsel. In the case that such determination is made by Independent Counsel, a
copy of Independent Counsel’s written opinion shall be delivered to Indemnitee
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the Independent Counsel or the
Company, as applicable, making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such counsel or the
Company, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Independent Counsel or the Company shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. 

(b)               In the event that Indemnitee exercises his right to have his
entitlement to indemnification determined by Independent Counsel pursuant to
clause (i) of Section 11(a), the Independent Counsel shall be selected by
Indemnitee. The Company may, within ten (10) days after written notice of such
selection, deliver to Indemnitee a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after the
later of (i) submission by Indemnitee of a written request for indemnification
and Independent Counsel pursuant to Section 10(a) and Section 11(a)(i) hereof,
respectively, and (ii) the final disposition of the Proceeding, including any
appeal therein, no Independent Counsel shall have been selected without
objection, Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company to the
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate. The person with respect to whom all objections are so resolved
or the person so appointed shall act as Independent Counsel under Section 11(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 13(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

7

 

Section 12.            Presumptions and Effect of Certain Proceedings. 

(a)                In making a determination with respect to entitlement to
indemnification hereunder, it shall be presumed that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 10(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption in
connection with the making of any determination contrary to that presumption.
Neither (i) the failure of the Company or of Independent Counsel to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor (ii) an actual determination by the
Company or by Independent Counsel that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct. 

(b)               The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
guilty, nolocontendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful. 

(c)                The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or any Enterprise shall not
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement. 

8

 

Section 13.            Remedies of Indemnitee. 

(a)                Subject to Section 13(f), in the event that (i) a
determination is made pursuant to Section 11 of this Agreement that Indemnitee
is not entitled to indemnification under this Agreement, (ii) advancement of
Expenses is not timely made pursuant to Section 9 of this Agreement, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 11(a) of this Agreement within sixty (60) days after receipt by the
Company of the request for indemnification that does not include a request for
Independent Counsel, (iv) payment of indemnification is not made pursuant to
Section 5 or Section 6 or the last sentence of Section 11(a) of this Agreement
within ten (10) days after receipt by the Company of a written request therefor
or (v) payment of indemnification pursuant to Section 3, Section 4 or Section 7
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication by a court of his entitlement to such
indemnification or advancement. Alternatively, Indemnitee, at his option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association. Proper
venue for any such arbitration shall be any federal or state court selected by
Indemnitee that is located within the continental United States. Indemnitee
shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 13(a); provided,
however, that the foregoing time limitation shall not apply in respect of a
proceeding brought by Indemnitee to enforce his rights under Section 5 of this
Agreement. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

(b)               In the event that a determination shall have been made
pursuant to Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be. 

(c)                If a determination shall have been made pursuant to Section
11(a) of this Agreement that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 13, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law. 

(d)               The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. 

9

 

(e)                The Company shall indemnify Indemnitee against any and all
Enforcement Expenses and, if requested by Indemnitee, shall (within ten (10)
days after receipt by the Company of a written request therefor) advance, to the
extent not prohibited by law, such Enforcement Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be, in the suit for which indemnification or advancement is being sought. 

(f)                Notwithstanding anything in this Agreement to the contrary,
no determination as to entitlement to indemnification under this Agreement shall
be required to be made prior to the final disposition of the Proceeding,
including any appeal therein. 

Section 14.            Non-exclusivity; Survival of Rights; Insurance;
Subrogation. 

(a)                The rights of indemnification and to receive advancement as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Charter,
the Bylaws, any agreement, a vote of stockholders or a resolution of directors,
or otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in Delaware law, whether by statute or judicial decision, permits
greater indemnification or advancement than would be afforded currently under
the Charter, Bylaws and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change. No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy. 

(b)               To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, employees,
agents or trustees of the Company or of any other Enterprise, Indemnitee shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director, officer,
employee, agent or trustee under such policy or policies. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies. 

10

 

(c)                In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights. 

(d)               The Company’s obligation to provide indemnification or
advancement hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, employee, advisor, agent or trustee of any other
Enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement from such other Enterprise. 

Section 15.            Application to Entire Term of Service. The obligation of
the Company to provide indemnification or advancement of expenses to Indemnitee
hereunder shall apply to any period in which Indemnitee provides or has provided
services to the Company as an officer, director, employee, advisor or agent,
including any such period which may have existed prior to the date of this
Agreement, and shall continue until such time as specified in Section 16
herein. 

Section 16.            Duration of Agreement. This Agreement shall continue
until and terminate upon the later of: (a) ten (10) years after the date that
Indemnitee shall have ceased to serve as a director of the Company or (b) one
(1) year after the final termination of any Proceeding, including any appeal,
then pending in respect of which Indemnitee is granted rights of indemnification
or advancement hereunder and of any proceeding commenced by Indemnitee pursuant
to Section 13 of this Agreement relating thereto. This Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and his heirs, executors and administrators. The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all or a substantial
part, of the business and/or assets of the Company, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. 

Section 17.            Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby. 

11

 

Section 18.            Enforcement. 

(a)                The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director of the Company. 

(b)               This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Charter, the
Bylaws and applicable law, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder. 

Section 19.            Modification and Waiver. No supplement, modification or
amendment, or waiver of any provision, of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver. 

Section 20.            Notice by Indemnitee. Indemnitee agrees promptly to
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement as
provided hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise. 

Section 21.            Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (d) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received: 

12

 

(a)                If to Indemnitee, at such address as Indemnitee shall provide
to the Company. 

(b)               If to the Company to: Copy to:

 

Attn:   Attn:        

 

or to any other address as may have been furnished to Indemnitee by the
Company. 

Section 22.            Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any Proceeding in
such proportion as is deemed fair and reasonable in light of all of the
circumstances in order to reflect (i) the relative benefits received by the
Company and Indemnitee in connection with the event(s) and/or transaction(s)
giving rise to such Proceeding; and/or (ii) the relative fault of the Company
(and its directors, officers, employees and agents) and Indemnitee in connection
with such event(s) and/or transactions. 

Section 23.            Applicable Law and Consent to Jurisdiction. This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 13(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Delaware Court, and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) consent to service of process at the address set forth in
Section 21 of this Agreement with the same legal force and validity as if served
upon such party personally within the State of Delaware, (iv) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum. 

Section 24.            Identical Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement. 

13

 

Section 25.            Miscellaneous. The headings of the paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.



IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

  “Company”     FUELSTREAM, INC.

 

 

          By:           




  “Indemnitee”    

 

 

       





